Lumpkin, J.

An answer to a garnishment issued upon a pending ■suit, which in effect stated that the garnishees had in their hands a specified number of bales of cotton, to 'the proceeds of which, when sold, the defendant would be entitled, less a stated amount which had been advanced to him thereon by the garnishees, did not authorize the entering of a money judgment against the latter in the plaintiff’s favor. Section 3-305 of the code, relating to garnishments issued upon attachments, is, by section 3536, made applicable to garnishments in cases like the present. Judgment affirmed.
Pending bis suit against Ooxwell, Reab bad. summons of garnishment issued and served on Hull & Tobin, wbo answered, “that John D. Ooxwell, tbe -defendant in tbe wit,bin stated case, will bave coming to bim tbe net proceeds of fourteen bales of cotton wben sold, less casb drawn against same, $408.97, and interest on said advances.” Reab obtained judgment against Ooxwell for ■$141.25 principal, and afterwards took judgment, against tbe garnishees on their answer, for tbe same amount. At tbe same term ■they moved to set -aside tbe judgment, -on tbe ground, among others, that their answer did not admit that they bad anytbin-g belonging to Ooxwell. Tbe motion was sustained, and Reab excepted.
Salem Dutcher, for plaintiff. J. R. Lamar, contra.